Beck, P. J.
The assignment of error copied in the statement of facts above, when properly construed, complains only of the judgment rendered against Fitzgerald on the 29th of June, 1932. The reasons assigned are that the judgment was rendered without giving time for counsel to present the facts necessary to a clear understanding of the cause before rendering judgment, and further upon the ground that it is contrary to law and contrary to the evidence. The judgment must be affirmed, for the following reasons.
(a) No facts are given' upon which it may be determined whether the court abused its discretion in refusing to allow further time to. counsel to present facts.
.(b) The judgment is based upon conflicting evidence.
(r) When the exceptions to the auditor’s report are examined, it appears that such exceptions are not complete within themselves. An exception to an auditor’s report "should state what was the ruling complained of, the evidence on that point, and state of what and wherein the error consisted.” Weldon v. Hudson, 120 Ga. 699, 702 (48 S. E. 130).
(d) Under the construction of the assignments of error as stated above, there is no complaint in the bill of exceptions to the overruling of the motion to recommit the report to the auditor and overruling the motion of Fitzgerald to dismiss and disregard the report of the auditor.

Judgment affirmed.


All the Justices concur.